Citation Nr: 0306139	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for a shoulder 
disability, to include left bicipital tendonitis, right 
shoulder myofascial pain syndrome and degenerative joint 
disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to April 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  The Board remanded the case in February 2001 for 
additional development of the record.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the 
cervical spine that had its onset during active service.

2.  A shoulder disability, including left bicipital 
tendonitis, right shoulder myofascial pain syndrome and 
degenerative joint disease, were not present during active 
duty; nor was degenerative arthritis manifested within one 
year following discharge from active duty.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
cervical spine is warranted.  38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  A shoulder disability, including left bicipital 
tendonitis, right shoulder myofascial pain syndrome and 
degenerative joint disease, was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred in service  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5103,, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3. 303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claims were received in August 1998 and there 
is no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West 2002); 
38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

With regard to the issue of service connection for cervical 
spine degenerative joint disease, the Board finds that the RO 
has fully satisfied its duties of notice and assistance and 
that sufficient evidence is of record to decide the claim.  
If there were any deficiency of notice or assistance, it 
would not be prejudicial to the veteran, given the favorable 
nature of the Board's decision with regard to the issue of 
entitlement to service connection for cervical spine 
degenerative joint disease.  No further assistance in 
developing the facts pertinent to that issue is required.

In August 1998, the veteran indicated that he had received 
treatment at the Nashville, Tennessee VA Medical Center 
(VAMC).  By letter dated in September 1998, the RO requested 
that the veteran identify medical evidence pertinent to his 
claims.  He was provided with forms for the authorization to 
release private medical records to the VA (VA Form 21-4142) 
and advised that the RO would assist him in obtaining 
records.  The RO obtained VA outpatient records dated in 1997 
and records of Blanchfield Army Hospital, Fort Campbell, 
Kentucky dated from November 1971 to October 1994.   

In February 2001, the Board remanded the case for additional 
development of the evidence.  In accordance with the Board's 
instructions, the RO sent the veteran a letter in February 
2001 asking him to identify medical providers who had treated 
him for his shoulder and back disabilities since 1970.  He 
was provided with forms for the authorization to release 
private medical records to the VA (VA Form 21-4142).  He was 
advised that the VA would assist him in obtaining evidence 
necessary to establish entitlement to benefits.  He was 
informed that the RO would request private medical records 
and related evidence as well as records from other government 
agencies such as Social Security or the military.  He was 
also told that the RO would obtain VA treatment records.  
Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  In March 2002, the veteran indicated that he had 
received treatment at the Nashville VAMC since 1991.  He did 
not identify any additional private treatment.  The RO 
obtained copies of VA treatment records dated from November 
1995 to February 2002 and copies of record from Blanchfield 
Army Hospital dated from May 1985 to July 1997.  In January 
2003, the veteran indicated that he had no additional 
evidence to submit.  The veteran has not identified any 
additional medical records that have not been obtained which 
are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA and Blanchfield Army Community Hospital 
treatment records.  The veteran has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in 
December 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the January 2003 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


II.  Generally applicable laws and regulations

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).


III.  Service connection for cervical spine disability

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that the evidence supports 
that the veteran's claim for service connection degenerative 
joint disease of the cervical spine.  The service medical 
records show that the veteran was treated for complaints of 
back pain during active service.  The veteran was a cook 
during service.  He has indicated that as part of his duties, 
he was required to carry heavy bags of sugar and beans.  A 
March 1999 statement of a superior corroborates the veteran's 
reported history of carrying heavy sacks during service.  The 
post service medical records show diagnosis of cervical spine 
degenerative joint disease.  

The medical evidence includes the opinion of VA examiner in 
December 2002 concluding that the veteran's cervical spine 
degenerative joint disease was related to spinal pain while 
he was in military service.  The examiner noted that the 
veteran's active service duty included carrying heavy bags.  
There is no medical evidence to refute this conclusion and 
the Board finds that service connection is warranted for 
degenerative joint disease of the cervical spine.


IV.  Service connection for shoulder disability

The service medical records show that in June 1964, the 
veteran was seen for complaints of left shoulder and elbow 
pain of about two months duration.  The examiner indicated 
that the veteran probably had a little tendonitis or bursitis 
in the left deltoid area and in the common extensor area at 
the elbow.  On separation examination in April 1970, the 
veteran reported occasional dull pain, both shoulders, with 
weather change.  The clinical evaluation of the upper 
extremities was normal and no defects or diagnoses regarding 
the shoulders were indicated.

On VA examination in February 1971, the veteran reported 
occasional pain in the shoulder that would come and go with 
no pattern.  On examination, it was indicated that no pain or 
trouble of the shoulders was found.  There was not atrophy, 
swelling, tenderness or loss of normal color or movement of 
the shoulder.  There was no diagnosis regarding the 
shoulders.

Blanchfield Army Community Hospital outpatient records show 
that the first treatment for a shoulder condition was in 
August 1986.  The veteran complained of right shoulder pain 
upon elevation.  It was noted that there was no history of 
any direct injury.  The assessment was possible bursitis.  
The veteran was seen in March 1991 for complaints of 
increased problems with arthritis pain in the shoulders and 
neck.  A July 1992 entry shows that the veteran reported 
shoulder and arm pain for several months.  It was indicated 
that there had been no trauma.  The assessment was left 
bicipital tendonitis and myositis of the left trapezius 
muscle.  In March 1994, the veteran was seen for pain in the 
right shoulder and bicep and the diagnosis was degenerative 
joint disease and myofascial pain syndrome.

A November 2001 VA outpatient treatment record shows that the 
veteran reported cracking and crepitations of the right 
shoulder when elevated for a prolonged period of time.  The 
assessment was suspected bursitis of the shoulder.  

On VA examination in December 2002, the examiner indicated 
that the claims file was reviewed.  The veteran reported that 
during service his job required carrying heavy objects such 
as sugar bags or bean bags weighing 100 pounds over his neck 
and shoulders.  The examiner noted the treatment for 
complaints of shoulder pain during and after service.  It was 
noted that after service, the veteran worked at a 
supervisor's job and did not require any physical labor.  He 
reported that he had had pain in his shoulders all along, but 
did not seek medical care until the early 1990's, when the 
problem of shoulder pain increased.  The assessment included 
chronic bilateral shoulder pain with weakness of bilateral 
external rotators of the shoulder which was severe on the 
right, due to chronic tendonitis of both shoulders with torn 
rotator cuff.  The examiner indicated that there was no loss 
of muscle mass of the right shoulder but that the veteran 
reported weakness of the right shoulder.  It was noted that 
he had a severe respiratory problem and did not want any 
surgical intervention.  The examiner indicated that the 
veteran did have medical care for his shoulder problem during 
service but that he did not have medical treatment for his 
shoulders for several years before he started seeking medical 
care again.  The examiner concluded that the veteran's 
current shoulder problem was unlikely to be related to the 
shoulder problem in service.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a shoulder disability, to include 
left bicipital tendonitis, right shoulder myofascial pain 
syndrome and degenerative joint disease, and it must be 
denied.  The medical evidence does not support a finding that 
a shoulder disorder was incurred during active service.  The 
service medical records show that the veteran was treated on 
only one occasion for complaints of shoulder pain and the 
assessment was tendonitis or bursitis.  At the time of 
separation from active service, the veteran reported 
occasional shoulder pain but the clinical evaluation of the 
upper extremities was normal.  Thus, there is no competent 
medical evidence showing the presence of a shoulder disorder 
at the time of separation from service.  The veteran 
currently has a shoulder disability, variously diagnosed as 
degenerative joint disease, tendonitis and myofascial pain 
syndrome.  The postservice medical evidence shows that the 
first treatment for complaints of shoulder pain was in 1986.  
None of the post service medical records relate the current 
shoulder disorder to the veteran's active service.  In short, 
there is no contemporaneous or otherwise reliable evidence of 
pertinent disability involving the shoulders until over ten 
years after discharge from military service.  The December 
2002 VA examination report shows that the examiner reviewed 
the entire record, including the veteran's service medical 
records, and concluded that it was unlikely that the 
veteran's current shoulder disorder was related to his 
shoulder complaints during service.  As such, there is no 
competent medical evidence in the postservice medical records 
showing that the veteran's current shoulder disability had 
its onset during active service or that arthritis was 
manifested to a compensable degree within one year after 
separation from active service.

The Board has considered the assertions of the veteran that 
his shoulder disorder is related to his military service.  As 
a layperson, however, the veteran is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Thus, his statements 
regarding medical causation are not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's contentions have been considered.  The Board 
finds, however, that they are not supported by the record.  
Following a full review of the record, it is clear that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a shoulder 
disability, to include left bicipital tendonitis, right 
shoulder myofascial pain syndrome and degenerative joint 
disease.  The Board has considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.

Service connection for a shoulder disability, to include left 
bicipital tendonitis, right shoulder myofascial pain syndrome 
and degenerative joint disease is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

